                                                     Case 3:19-cv-00569-H-NLS Document 16 Filed 06/14/19 PageID.59 Page 1 of 1




                                                 1   KAZEROUNI LAW GROUP, APC
                                                     Abbas Kazerounian, Esq. (SBN: 249203)
                                                 2   ak@kazlg.com
                                                 3   Jason A. Ibey, Esq. (SBN: 284607)
                                                     jason@kazlg.com
                                                 4   245 Fischer Avenue, Suite D1
                                                 5   Costa Mesa, California 92626
                                                     Telephone: (800) 400-6808
                                                 6   Facsimile: (800) 520-5523
                                                 7
                                                     Attorneys for Plaintiff
                                                 8
                                                 9                       UNITED STATES DISTRICT COURT
Kazerouni Law Group, APC




                                                                       SOUTHERN DISTRICT OF CALIFORNIA
                                                10
                                                                                                    Case No.: 3:19-cv-00569-H-NLS
                       Costa Mesa, California




                                                11   KATHERINE MARTINEZ,
                                                     Individually and On Behalf of All
                                                12   Others Similarly Situated,                     NOTICE OF VOLUNTARY
                                                13                                                  DISMISSAL PURSUANT TO
                                                                   Plaintiff,                       FED. R. CIV. P. 41(a)(1)(A)(i)
                                                14
                                                15                             v.

                                                16   RITE AID CORPORATION,
                                                17
                                                                   Defendant.
                                                18
                                                19         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Katherine Martinez
                                                20   (“Plaintiff”), through counsel, voluntarily dismisses the action in its entirety, with
                                                21   prejudice as to Plaintiff’s individual claims, and without prejudice as to the claims
                                                22   of the putative class members.
                                                23                                                 Respectfully submitted,
                                                24                                                 KAZEROUNI LAW GROUP, APC
                                                25
                                                     Date: June 14, 2019                           By: s/ Abbas Kazerounian
                                                26                                                       Abbas Kazerounian, Esq.
                                                27                                                       Attorney for Plaintiff
                                                28                                    VOLUNTARY DISMISSAL
                                                                                              1
